Case 1:20-cv-01228-CFC Document 16-2 Filed 12/23/20 Page 1 of 1 PageID #: 1076




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a                 C.A. No. 20-1228-CFC
Brazos Licensing and Development,           C.A. No. 20-1229-CFC
                                            C.A. No. 20-1231-CFC
                Plaintiff,
                                            C.A. No. 20-1232-CFC
      v.                                    C.A. No. 20-1233-CFC

Xilinx, Inc.,

                Defendant.


                              [PROPOSED] ORDER

      AND NOW, this ___ day of ____________, 2021, the Court having

considered Defendant Xilinx, Inc.’s (“Xilinx”) Motion to Transfer Venue Pursuant

to 28 U.S.C. § 1404 and the papers submitted in connection therewith,

      IT IS HEREBY ORDERED that Xilinx’s Motion to Transfer Venue

Pursuant to 28 U.S.C. § 1404 is GRANTED and that the above-captioned actions

shall be transferred to the United States District Court for the Northern District of

California.



                                              _____________________________
                                              The Honorable Colm F. Connolly
                                              United States District Judge
